


EXHIBIT 10.22




[NAME]

INDIVIDUAL PERFORMANCE-BASED INCENTIVE GRANT

20xx-20xx




PURPOSE




Incentives under this award are designed to provide a meaningful motivation and
reward for [performance objective] in [Line of Business (“LOB”) General Metric]
over the next [x] years through the delivery of an equity-based award using
Restricted Stock Units (“RSUs”) under The Phoenix Companies, Inc. 2003
Restricted Stock, Restricted Stock Unit, and Long-Term Incentive Plan (the
“Plan”), provided certain performance objectives are met.  




Long-term incentive (LTI) compensation provides a method for linking the
compensation of key executives to the long-term results of The Phoenix
Companies, Inc. (the “Company”) and to the drivers of shareholder value, thereby
aligning your interests with the interests of shareholders.




BASIC GRANT CONCEPTS




This grant is a Long-Term Performance Unit grant. It provides a grant of RSUs at
the beginning of the [x]-year period ending [month day, 20xx] (the “Performance
Cycle”) that represents the Target RSUs to be earned at the end of the
Performance Cycle, provided certain performance objectives are met. An RSU
represents the right to receive one share of The Phoenix Companies, Inc. common
stock (“PNX Stock”). The Target RSUs are based on a $[x] target award divided by
the Company's closing stock price as of [date of grant] ($xx.xx). The number of
RSUs actually earned, if any, at the end of the Performance Cycle may be higher
or lower than the Target RSUs, depending on the extent to which the performance
objectives are achieved. The maximum RSUs are set at [xxx%] of Target RSUs. The
ultimate value of the award depends on both the number of RSUs earned and the
Company's closing stock price at the end of the Performance Cycle.




Award Summary

Type of

Award

Performance Cycle

Performance Criteria

Target

Award
Value

Target RSUs Awarded

Maximum RSUs

Performance-Based RSUs

20xx-20xx

General Metric (see
details below)

[$]

[#] (1)




      [#]

(xxx% of Target)

   (1) Determined by dividing the Target Award Value by the closing stock price
on [date of grant].




Performance Criteria

The number of RSUs actually earned at the end of the Performance Cycle will be
based on the achievement of the following performance criteria:















Performance Criteria and Award Calculation

Performance Period 20xx-20xx

Line of Business Goal(s)

Performance Metric




Award Payment

   Goal 1

 

x% of Target Units

   Goal 2

 

xx% of Target Units

   Goal 3

 

xxx% of Target Units

   …… (as needed)

 

 




   Details of the Line of Business Metric




Determination of Final Award

The final RSU award determination will be made in the first quarter following
the end of the Performance Cycle based on actual performance results.  Award
results must be approved by the CEO, the Board of Directors, or the Committee,
as required, including any reduction to awards if circumstances warrant (e.g.
initial targets are deemed too low or events not core to the business create a
favorable result).  




Payment of Awards and Retention Requirements

The number of RSUs earned, if any, will convert into shares of PNX Stock in the
first quarter of 20xx, immediately following final award determination.  Receipt
of PNX Stock is taxable as ordinary income in the year received. Also, you will
be required to hold a fixed percentage of the shares of PNX Stock received based
upon your share ownership and retention guidelines, and you will be able to sell
the remaining shares upon receipt.  




Deferring Awards

The Company may provide you an opportunity to defer some or all of your award.
 You will be notified of any such opportunity before the date required to effect
a proper deferral election with respect to your award.




Termination During the Performance Cycle

If you terminate employment with the Company during this Performance Cycle due
to death, Disability or Approved Retirement (as these terms are defined under
the Plan), your final award will be determined by prorating the percentage of
the target earned, if any, according to the number of months that you were
actively at work during the Performance Cycle.  You will receive full credit for
your last month even if you only worked part of that month.  Any such RSUs will
be delivered to you as soon as practicable following the determination of
performance results (or later if subject to a deferral election), and will not
be subject to the retention requirements. In the event of your death, any shares
of PNX Stock that would have been issuable shall be delivered to your
beneficiary pursuant to the terms of the Plan as soon as practical following the
determination of results.




If your employment with the Company is terminated during the Performance Cycle
for any other reason, you will not receive any RSUs in connection with this
incentive.




Change of Control

Notwithstanding the above, in the event of a Change of Control (as defined under
the Plan), the Plan will govern the treatment of this award, unless you have a
Change of Control Agreement.  




Impact on Benefits

Long-term incentive payments made under the Plan will not be used for
determining pay-related benefits under either qualified or nonqualified benefit
plans maintained by the Company.




Administration

The Committee is responsible for the administration of the Plan.  Subject to the
terms of the Plan, the Committee is authorized to interpret, prescribe, amend
and rescind rules relating to the Plan, and to make all other determinations
necessary to carry out the terms of the Plan, including, but not limited to (1)
determination of any eligibility rules or conditions that may be required to be
satisfied (consistent with the terms and purposes of the Plan) following the
Performance Cycle but prior to the award payment date (such as, for example, a
requirement









that Participants are actively at work and in good standing with the Company on
the award payment date), and (2) any determinations, amendments, or rules the
Committee deems necessary or desirable to comply with the requirements of
Section 409A of the Internal Revenue Code and the regulations and pronouncements
thereunder, regardless of whether any such amendment would cause a reduction,
delay, or cessation of an award accrued prior to the adoption of such amendment.




Governing Plan Document

The grant of RSUs to be earned under this Performance Cycle, and any
corresponding RSUs or PNX Stock actually issued in connection with this
incentive cycle, are governed by the terms of the Plan. Any inconsistency
between this document and that of the Plan will be governed by the Plan.


